Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
 
This Separation Agreement and General Release of Claims (this “Agreement”) is
made as of December 25, 2014, between Yuma Energy, Inc., a California
corporation, its predecessors, subsidiaries and affiliates (“Yuma” or the
“Company”), and Michael F. Conlon (“Employee”) (collectively referred to as the
“Parties”).
 
WHEREAS, Employee was employed by the Company as its President and Chief
Operating Officer pursuant to an Employment Agreement (the “Employment
Agreement”) dated September 1, 2012;
 
WHEREAS, Employee provided notice of termination of the Employment Agreement and
of his employment with the Company on or about October 8, 2014, with an
effective date of December 31, 2014;
 
WHEREAS, Employee and the Company entered into an Indemnification Agreement
dated September 11, 2014 (the “Indemnification Agreement”);
 
WHEREAS, the Company and Employee entered into a Notice of Restricted Stock
Award and Restricted Stock Agreement dated May 20, 2014 as assumed by the
Company in connection with the closing of the Amended and Restated Agreement and
Plan of Merger and Reorganization, dated as of August 1, 2014 (the “Merger
Agreement”), by and among the Company, Yuma Energy, Inc., a Delaware
corporation, and two wholly-owned subsidiaries of the Company (the “May 2014 RSA
Agreement”);
 
WHEREAS, the Company and Employee entered into a Restricted Stock Agreement
dated April 1, 2013 as amended and restated by the Amended and Restated Notice
of Restricted Stock Award and Amended and Restated Restricted Stock Agreement
dated August 1, 2014 and as assumed by the Company in connection with the
closing of the Merger Agreement (the “April 2013 RSA Agreement”);
 
WHEREAS, the Company and Employee entered into a Restricted Stock Agreement
dated June 1, 2013 as amended and restated by the Amended and Restated Notice of
Restricted Stock Award and Amended and Restated Restricted Stock Agreement dated
August 1, 2014 as assumed by the Company in connection with the closing of the
Merger Agreement (the “June 2013 RSA Agreement” and collectively with the May
2014 RSA Agreement and the April 2013 RSA Agreement, the “RSA Agreements”);
 
WHEREAS, the RSA Agreements provide for a total of 254,973 restricted shares of
common stock, no par value per share (the “Common Stock”), of the Company, with
a vesting date of April 1, 2015 (the “April Restricted Shares”), a total of
18,934 restricted shares  with a vesting date of May 20, 2015 (the “May
Restricted Shares”), and a total of 81,285 restricted shares with a vesting date
after May 20, 2015 (the “Post-May Restricted Shares” and collectively with the
April Restricted Shares and the May Restricted Shares, the “Restricted Shares”);
 
WHEREAS, the Company and Employee desire to enter into a restricted stock unit
agreement, in the form attached hereto as Exhibit A (the “RSU Agreement”); and
 
WHEREAS, the Parties wish to reach agreement on all claims by Employee arising
out of or in any way related to Employee’s employment with or separation from
the Company;
 
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:
 
1.  Separation.  On or about October 8, 2014, Employee provided written notice
of termination of the Employment Agreement and his employment with the Company
effective at the close of business on December 31, 2014 (the “Separation
Date”).  As a result of such Separation, Employee’s status as an employee,
officer and/or committee member of Company shall terminate as of the Separation
Date.  Employee covenants and agrees that he will execute any documents
necessary to formally effect the termination of his status in such positions.
 
2.  Payments to Employee.  The Company agrees to provide to Employee, and
Employee has expressly agreed to accept the following, in full settlement and
release and discharge of all possible claims, as further delineated in Section 3
below, and as consideration for the other covenants and agreements of Employee
set forth in this agreement:
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.           Employee will receive, if he has not already received it, his
current base salary, less state and federal taxes and other required
withholding, through the Separation Date, in accordance with the Company’s
regular payroll practices.
 
2.2.           Employee shall be entitled to payment for any accrued but unused
vacation time earned up to and including the Separation Date (the Parties
acknowledge and agree that the Employee has 19.8  days of accrued but unused
vacation time amounting to $24,996.86, less applicable withholdings, for which
he will be paid) in accordance with the Company’s policies for such payments.
 
2.3.           If Employee is covered under a medical, dental and/or vision
benefits plan sponsored by the Company on the Separation Date, Employee has the
option to continue his coverage under COBRA.  Information regarding Employee’s
rights under COBRA will be provided to him in accordance with the Company’s
regular practices and procedures.  If Employee wishes to continue medical,
dental and/or vision coverage, he will be responsible for the costs of COBRA
continuation after the Separation Date.  Employee must complete and sign the
COBRA election form to initiate COBRA coverage.  All other benefits provided
through the Company will cease on the Separation Date.
 
2.4.           Employee will receive assignments of overriding royalty interests
in accordance with the terms of the Employment Agreement, as set forth in
Exhibit B hereto.
 
2.5.           The Company shall grant to Employee the sum of 273,907 restricted
stock units (“RSUs”) of the Company, which such RSUs shall vest as set forth in
the RSU Agreement (the “RSU Grant”).
 
2.6.           Employee hereby acknowledges and agrees that Employee would not
be entitled to certain of the above payments and benefits provided for in this
Agreement, including those provided for in paragraph 2.5 above, upon the
termination of Employee’s employment with Company on the Separation Date in the
absence of this Agreement.  Employee represents and agrees that he has been (and
is hereby) advised to and had the opportunity to thoroughly discuss all aspects
of this Agreement with his private attorney, that he has carefully read and
fully understands all of the provisions of this Agreement, and that he is
knowingly and voluntarily entering into this Agreement.
 
2.7.           The RSU Agreement sets forth the Company’s and Employee’s
obligations with regard to the payment of withholding taxes with respect to the
RSUs.  Employee understands that the RSUs are includible in Employee’s income,
and that the Company’s obligation to withhold applicable withholding taxes with
respect of the value of the RSUs occurs on the Effective Date (as defined in
Section 5.2 below) and on each Vesting Date (as defined in the RSU
Agreement).  Employee further agrees to satisfy the entire tax withholding
obligation on or before the Effective Date and each Vesting Date by (a) paying
to the Company cash or other good and marketable funds (in the form of a
cashier’s or certified check, wire transfer or other funds as approved in the
sole discretion of the Company); (b) instructing the Company to withhold from
other funds currently due to Employee; or (c) a combination of the above.
Failure by Employee to comply with this obligation will be a breach of this
Agreement, and the Company’s obligation to notify the transfer agent of the
vesting of the RSUs is contingent upon Employee fulfilling his obligations
pursuant to this Section 2.7.
 
2.8.           The RSA Agreements shall be cancelled and all of the Restricted
Shares shall be forfeited on the date hereof.
 
3.  Continuing Obligations.  Employee covenants and agrees that he has
continuing obligations to Company pursuant to Article XIV of the Employment
Agreement, including but not limited to the non-solicitation obligation, which
lasts two years from the Separation Date, and the confidentiality obligation
regarding Confidential Information (as defined in the Employment Agreement),
which lasts forever, which obligations shall continue in full force and effect,
whether this Agreement becomes effective or not.
 
4.  Release.                        Except as described in Sections 4.3, 4.4 and
4.5 below, Employee waives and releases on behalf of the Employee, the
Employee’s spouse and children, the Employee’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, any and all claims, whether or not now known to Employee against Yuma,
its predecessors, parents, subsidiaries and affiliated companies, and all of its
past and present officers, directors, employees, agents and assigns,
(collectively, “Releasees”), arising from or relating to any and all acts,
events and omissions occurring prior to the date Employee signs this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.1           Included Claims.  The claims being waived and released by Employee
include, without limitation:
 
a. any and all claims arising from or relating to Employee’s recruitment, hire,
employment, or separation from employment with Yuma;
 
b. any and all claims of breach of contractual obligations, wrongful discharge,
emotional distress, defamation, misrepresentation, fraud, detrimental reliance,
promissory estoppel, negligence, assault and battery, and violation of public
policy;
 
c. any and all claims of unlawful discrimination, harassment and retaliation
under applicable federal law; state law, including, without limitation, Chapter
21 of the Texas Labor Code; and local laws and regulations;
 
d. any and all claims of violation of any federal law; state law, including,
without limitation, Chapter 21 of the Texas Labor Code; Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act (ADEA),
the Equal Pay Act (EPA), the Employee Retirement Income Security Act (ERISA),
the Family and Medical Leave Act (FMLA), the Americans with Disabilities Act, as
amended (ADAAA), the National Labor Relations Act (NLRA) and local laws relating
to recruitment, hiring, terms and conditions of employment, and termination of
employment;
 
e. any and all claims for monetary damages and any other form of personal
relief;
 
f. any and all claims under the Older Workers Benefit Protection Act and the Age
Discrimination in Employment Act, as amended;
 
g. any and all claims relating to the RSA Agreements and the taxation of the
same, including, without limitation, any and all claims that may arise from or
relate to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Employee, including, without limitation, as a result of the
application of Section 409A and/or Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”); and
 
h. any and all claims relating to the RSU Agreement and the taxation of the
same, including, without limitation, any and all claims that may arise from or
relate to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Employee, including, without limitation, as a result of the
application of Section 409A of the Code.
 
4.2           Unknown Claims.  In waiving and releasing any and all claims
against the Releasees, whether or not now known to Employee, Employee
understands that this means that if he later discovers facts different from or
in addition to those facts currently known by him, or believed by him to be
true, the waivers and releases of this Agreement will remain effective in all
respects – despite such different or additional facts and Employee’s later
discovery of such facts, even if Employee would not have agreed to this
Agreement if he had prior knowledge of such facts.
 
4.3           Exceptions.  The only claims that are not being waived and
released by Employee under this Section are claims Employee may have for:
 
a. unemployment, state disability, and/or paid family leave insurance benefits
pursuant to the terms of applicable state law;
 
b. violations of any federal, state, or local statutory and/or public policy
right or entitlement that, by applicable law, are not waivable; and
 
c. any wrongful act or omission occurring after the date Employee signs this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4           Government Agency Claims Exception.  Nothing in this Agreement
prevents or prohibits Employee from filing, cooperating, or assisting in any
government investigation or proceeding.  Notwithstanding the foregoing, Employee
represents that he has not made any legal claim against Company, and he agrees
to waive his right to recover monetary damages in any charge, complaint or
lawsuit filed by him or by anyone on his behalf.
 
4.5           Employee does not, however, release or discharge the Releasees
from any claim arising out of any nonperformance or failure to perform by the
Company of any of its obligations under this Agreement, any rights relating to
the RSUs granted to Employee hereunder or other outstanding equity awards under
which Employee continues to have rights or benefits which, by their terms,
survive the cessation or termination of Employee’s employment, or any
indemnification or similar rights Employee may have as a current or former
officer of the Company, including, but not limited to the Indemnification
Agreement.
 
5. Revocation Period; Effective Date. Employee has been given twenty-one (21)
calendar days after the date he receives this Agreement (“21-day Consideration
Period”) within which to review and consider it, to discuss it with an attorney
of his own choosing, and to decide whether or not to sign it.  Yuma hereby
advises Employee to consult with an attorney of his own choosing during this
21-day Consideration Period.
 
5.1           In addition, for the period of seven (7) calendar days after the
date Employee signs this Agreement (“7-day Revocation Period”), Employee may
revoke it by delivering written notice of revocation to Yuma by hand-delivery or
by facsimile or e-mail transmission (and retaining proof of successful
transmission).
 
5.2           Because of this 7-day Revocation Period, this Agreement will not
become effective and enforceable until the signed Agreement has been delivered
to Yuma and no written notice of revocation has been delivered to Yuma during
the 7-day Revocation Period (“Effective Date”).
 
6. Judicial Interpretation/Modification; Severability.  In the event that any
one or more provisions (or portion thereof) of this Agreement is held to be
invalid, unlawful, or unenforceable for any reason, the invalid, unlawful, or
unenforceable provision (or portion thereof) shall be construed or modified so
as to provide Releasees with the maximum protection that is valid, lawful, and
enforceable, consistent with the intent of Yuma and Employee in entering into
this Agreement.  If such provision (or portion thereof) cannot be construed or
modified so as to be valid, lawful, and enforceable, that provision (or portion
thereof) shall be construed as narrowly as possible and shall be severed from
the remainder of this Agreement (or provision), and the remainder shall remain
in effect and be construed as broadly as possible, as if such invalid, unlawful
or unenforceable provision (or portion thereof) had never been contained in this
Agreement.
 
7. Changes to Agreement.  No changes to this Agreement can be effective except
by another written agreement signed by Employee and an authorized officer of
Company.
 
8. Choice of Law/Dispute Resolution.  The parties further agree that any dispute
arising under this Agreement, or related in any way to the terms of same, shall
be governed by the laws of the State of Texas, without regard to choice of law
principles.  Any enforcement of this Agreement or any other future dispute
between Employee and the Company or any of its former, current or future
parents, subsidiaries, affiliates or employees shall be first submitted to
mediation, and if that is unsuccessful, then the dispute shall be finally
resolved by arbitration in accordance with the procedures set forth in Article
XXI of the Employment Agreement.
 
9. Execution.  This Agreement may be executed in counterparts by facsimile or by
transmission via email, all of which taken together shall constitute an
instrument enforceable and binding upon the undersigned parties.
 
10. Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between Employee and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
Employment Agreement and the RSA Agreements, the statements in the body of this
Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
 

       
Dated: December 25, 2014
By:
/s/ Sam L. Banks       Yuma Energy, Inc.             Name: Sam L. Banks        
    Title: President and Chief Executive Officer  


I HAVE READ THIS AGREEMENT.   I UNDERSTAND THAT I AM GIVING UP IMPORTANT
RIGHTS.   I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING
DURING THE CONSIDERATION PERIOD, THE COMPANY HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS AGREEMENT, AND I HAVE DONE SO.   I SIGN THIS
AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR COERCION.



       
Dated: December 17, 2014
By:
/s/ Michael F. Conlon       Michael F. Conlon  


 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Restricted Stock Unit Agreement


(attached hereto)


 
 

--------------------------------------------------------------------------------

 








Yuma Energy, Inc.


2014 LONG-TERM INCENTIVE PLAN


NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Award No.:
           
Participant:
Michael F. Conlon
 (the “Participant”)
     
Notice:
You have been granted the following award of restricted stock units of Yuma
Energy, Inc., a California corporation (the “Company”), in accordance with the
terms of this Notice of Restricted Stock Unit Award (this “Notice”), the Yuma
Energy, Inc. 2014 Long-Term Incentive Plan, as approved by stockholders in
September 2014, as amended from time to time (the “Plan”), the attached
Restricted Stock Unit Agreement (the “Agreement”), and that certain Separation
Agreement and General Release of Claims dated as of December 25, 2014 (the
“Separation Agreement”), between the Company and the Participant.
   
Date of Grant:
 
 (the “Grant Date”)
       
Number of Units:
273,907
 (the “Units”)
           
Vesting Schedule:
Number of Units
Vesting Date (each, a “Vesting Date”)
       
254,973
April 1, 2015
       
18,934
May 20, 2015
                   
The vesting of the Units is subject to your continued service as an employee or
as a director of the Company through December 31, 2014 and the terms of this
Notice, the Plan, the Agreement and the Separation Agreement.
     

Your signature below indicates your agreement and understanding that this Notice
is subject to all of the terms and conditions contained in the Plan and the
Agreement, which includes this Notice. PLEASE BE SURE TO READ ALL OF THIS
NOTICE, THE PLAN AND THE AGREEMENT, WHICH CONTAIN THE SPECIFIC TERMS AND
CONDITIONS OF THIS NOTICE.



   
PARTICIPANT
   
YUMA ENERGY, INC.
                                     
By:
       
Michael F. Conlon
 
Name:
 Sam L. Banks
         
Title:
 President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
YUMA ENERGY, INC.
2014 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
1.  
Award of Restricted Stock Units.  Yuma Energy, Inc., a California corporation
(the “Company”), hereby grants to the Participant under the Plan an award (the
“Award”) of the number of restricted stock units (individually, a “Unit” and
collectively, the “Units”) set forth in the Notice of Restricted Stock Unit
Award (the “Notice”) attached to this Restricted Stock Unit Agreement (this
“Agreement”). This Agreement consists of the Notice and the terms and conditions
of the Yuma Energy, Inc. 2014 Long-Term Incentive Plan, as amended from time to
time (the “Plan”). Unless otherwise provided herein, capitalized terms herein
will have the same meanings as in the Plan or in the Notice.



2.  
Vesting Schedule.



(a)  
Each Unit held by the Participant will entitle the Participant to receive one
share of common stock, no par value per share, of the Company (“Common Stock”),
upon the Vesting Date of such Units. Prior to the Vesting Date of a Unit, the
Participant will have no ownership interest in the Common Stock represented by
such Unit and the Participant will have no right to vote or exercise proxies
with respect to the Common Stock represented by such Unit. Furthermore, the
Participant will not receive any dividends on unvested Units. No stock
certificates will be issued as of the Grant Date set forth in the Notice and the
Units will be subject to forfeiture and other restrictions as set forth below.



(b)  
Units scheduled to vest on a Vesting Date will vest only if the Participant
remains in continued service as an employee of the Company through December 31,
2014 (the “Restriction Period”). Should the Participant’s continued service as
an employee of the Company end at any time prior to the end of the Restriction
Period (a “Separation from Service”), any unvested Units will be immediately
forfeited. Participant will receive no payment for unvested forfeited Units. The
term “Separation from Service” shall have the same meaning as attributed to it
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).



3.  
Change in Control.  Units do not vest upon a Change in Control. This Section 3
supersedes Section 13.4 of the Plan.



4.  
Settlement.

 
(a)  
Subject to the terms and conditions of this Agreement, within ninety (90) days
following each Vesting Date, except in no event later than December 31st of
2015, the Company will issue one share of Common Stock for each Unit which
vested on such Vesting Date in a book-entry account in the name of the
Participant with the Company’s transfer agent.

 
(b)  
Notwithstanding any other provision of this Agreement to the contrary,

 
i.  
if any payment hereunder is subject to Section 409A of the Code, and

 
ii.  
if such payment is to be paid on account of the Participant’s Separation from
Service (within the meaning of Section 409A of the Code) (an “SFS Payment”),

 
then, if the Participant is a specified employee (within the meaning of Section
409A(a)(2)(B) of the Code), and if any such SFS Payment is required to be made
prior to the first day of the seventh month following the Participant’s
Separation from Service, such SFS Payment shall be delayed until the first day
of the seventh month following the Participant’s Separation from Service.  To
the extent that any payments or benefits under this Agreement are subject to
Section 409A of the Code and are paid on account of the Participant’s Separation
from Service, the determination as to whether the Participant has had a
Separation from Service shall be made in accordance with Section 409A of the
Code and the guidance issued thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Taxes.



(a)  
Tax Liability.  The Participant is ultimately liable and responsible for all
taxes owed by the Participant in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Common Stock. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Participant’s tax liability.



(b)  
Payment of Withholding Taxes.  In the event required by federal or state law,
the Company will have the right and is hereby authorized to withhold, or to
require the Participant to pay upon the occurrence of an event triggering the
requirement, any applicable withholding taxes in respect of the Units, their
grant, vesting or otherwise and to take such other action as may be necessary in
the opinion of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company, to satisfy all obligations for the
payment of such withholding taxes. The Participant must satisfy such tax
withholding obligations by paying cash to the Company. The Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to inadequate withholding. 



(c)  
THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED HIM OR HER TO
SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THE INCOME TAX LAWS OF ANY MUNICIPALITY OR
STATE IN WHICH HE OR SHE MAY RESIDE.



6.  
No Right to Employment or Service.  Nothing in this Agreement or the Plan will
confer upon the Participant any right to employment by the Company or will
interfere with, or restrict in any way, the rights of the Company, which are
hereby expressly reserved, to terminate the employment of the Participant at any
time for any reason whatsoever, with or without good cause. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company.



7.  
Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, Attn: Chief Financial Officer,
1177 West Loop South, Suite 1825, Houston, Texas 77027, or at such other address
as the Company may hereafter designate in writing. Any notice to be given to the
Participant will be addressed to such Participant at the address maintained by
the Company for such person or at such other address as Participant may specify
in writing to the Company.



8.  
Award is Not Transferable.  The Award and the rights and privileges conferred
hereby may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and may not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Award, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.



9.  
Compliance with Laws and Regulations.



(a)  
If the Participant is an “affiliate” of the Company, as that term is defined in
Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (the
“Securities Act”), the Participant may not sell the Common Stock received upon
vesting of the Units unless in compliance with Rule 144. Further, the
Participant’s subsequent sale of the Common Stock received upon the vesting and
settlement of Units will be subject to any market blackout-period that may be
imposed by the Company and must comply with the Company’s insider trading
policies and any other applicable securities laws. The Participant acknowledges
and agrees that, prior to the sale of any Common Stock acquired hereunder, it is
the Participant’s responsibility to determine whether or not such sale of such
Common Stock will subject the Participant to liability under insider trading
rules or other applicable federal securities laws.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
The Units and the obligation of the Company to deliver Common Stock hereunder
will be subject in all respects to (i) all applicable federal and state laws,
rules and regulations and (ii) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee may, in its discretion, determine to be necessary or applicable.
Moreover, the Company will not issue any Common Stock to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Common Stock upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company will not be required to issue any Common Stock to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.



(c)  
To the extent any payment under this Agreement is subject to Section 409A of the
Code, this Agreement, the Notice and the Plan will be interpreted as necessary
to comply with Section 409A of the Code. To the extent any provision of this
Agreement, the Notice and/or the Plan violates Section 409A of the Code, such
provision will hereby be amended to comply or, if it cannot be so amended, such
provision is void. The Company does not guarantee the tax treatment of any
payment or transfer of shares of Common Stock under this Agreement and the
Participant will in all case be responsible for any and all taxes due.



10.  
Binding Agreement.  This Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.



11.  
Plan Governs.  Except where explicitly stated in this Agreement, this Agreement
is subject to all terms and provisions of the Plan. In the event of a conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provisions of the Plan will govern.



12.  
Committee Authority.  The Committee (or the full Board if the Company does not
have a compensation committee) will have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Units have vested). All actions taken and all interpretations
and determinations made by the Committee will be final and binding upon the
Participant, the Company and all other persons, and will be given the maximum
deference permitted by law. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.



13.  
Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



14.  
Provisions Severable.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.



15.  
Entire Agreement.  This Agreement, including the Notice, and the Plan constitute
the entire understanding of the parties relating to the subjects covered herein.
The Participant expressly warrants that he or she is not executing the Notice in
reliance on any promises, representations or inducements other than those
contained herein and in the Plan.



16.  
Modifications to this Agreement.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless made in writing signed by the Participant and a duly authorized officer
of the Company.  All modifications of or amendments to this Agreement must
either (a) comply with Section 409A of the Code or (b) not cause the Award to be
subject to Section 409A of the Code if the Award is not already subject to
Section 409A of the Code.



17.  
Amendment, Suspension or Termination of the Plan. The Participant understands
that the Plan is discretionary in nature and may be modified, suspended or
terminated by the Company at any time.

 
 
 

--------------------------------------------------------------------------------

 
 
18.  
Recoupment Policy.  Notwithstanding the vesting terms of this Agreement, the
Award is subject to any compensatory recovery (clawback) policy in effect at the
time of each Vesting Date.



19.  
Governing Law and Choice of Venue.  This Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of Texas,
without regard to its conflict of law provisions. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Agreement, the parties hereby submit to the exclusive
jurisdiction of the State of Texas and agree that such litigation shall be
conducted only in any state or federal court located in Harris County, Texas,
and no other courts, where this grant is made and/or to be performed.



20.  
Data Protection. By accepting the Award the Participant agrees and consents:



(a)  
to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the Units granted to the Participant, and of Common Stock issued or
transferred to the Participant pursuant to this Agreement (“Data”); and



(b)  
to the Company transferring Data to any subsidiary or affiliate of the Company
for the purposes of implementing, administering and managing this Agreement; and



(c)  
to the use of such Data by any person for such purposes; and



(d)  
to the transfer to and retention of such Data by third parties in connection
with such purposes.



21.  
Participant Acknowledgements.  The Participant acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Award subject to all of the terms and provisions
hereof and thereof. The Participant has reviewed this Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice and fully understands all provisions of this Agreement and
the Plan.



THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE UNITS WILL VEST, IF AT ALL,
ONLY IF THE PARTICIPANT REMAINS AN EMPLOYEE OF THE COMPANY THROUGH DECEMBER 31,
2014 (NOT THROUGH THE ACT OF BEING GRANTED THE AWARD OR ACQUIRING UNITS
HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THE
NOTICE, THIS AGREEMENT NOR THE PLAN WILL CONFER UPON THE PARTICIPANT ANY RIGHT
WITH RESPECT TO THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
To that Separation Agreement and General Release of Claims
Dated December 25, 2014
Between Yuma Energy, Inc.
and
Michael F. Conlon




Addison and Crosby Projects


Employee has been assigned his contractual overriding royalty interest of 0.50%,
subject to proportionate reduction under Articles VI, VII and VIII of the
Employment Agreement (“Contractual ORRI”) on the units containing the Crosby
12-1 well and the Crosby 14-1 well.  In addition, Employee will be assigned 25%
of his Contractual ORRI on the acreage in any additional designated spacing
units (i.e. voluntary, commissioner or by adopted field rule) in the Austin
Chalk  Crosby and Addison Projects once the initial well in that spacing unit
has been spudded.  Notwithstanding the foregoing and notwithstanding Articles
VI, VII and VIII of the Employment Agreement, any proportionate reduction on
Employee’s ORRIs in the Addison Project will be pursuant to the terms of the
e-mail agreement dated May 3, 2013, attached hereto as Exhibit C. Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Employment Agreement.




Amazon 3-D Project


Employee will be assigned the following percentages of his Contractual ORRI
amount in the following Prospects once the Prospect is Sold and the initial well
has been spudded on such Prospect in the Amazon 3-D Project:


Anaconda                              40%


Bell City North                      50%


Branco                                    50%


Jaguarundi                             50%


N. Spider Monkey                50%


S. Spider Monkey                 50%


Tambo                                    40%


 
 

--------------------------------------------------------------------------------

 
 
Livingston 3-D Project


Employee will be assigned the following percentages of his Contractual ORRI
amount in the following Prospects once the Prospect is Sold and the initial well
has been spudded on such Prospect in the Livingston 3-D Project:


Aztec                                      40%*


Bandelier                                40%*


Bighorn                                  40%*


Bryce                                      40%*


Carlsbad                                 40%*


Glacier                                    50%


Joshua                                    50%


Mesa Verde                           50%


Ranier                                     40%*


Ripken                                    40%


Ryan                                       40%


*With respect to the Aztec, Bandelier, Bighorn, Bryce, Carlsbad and Ranier
Prospects, all leases have expired as of October 15, 2014.  Employee will be
entitled to assignments of ORRIs on those prospects if and only if, during the
six (6) month period following October 15, 2014, Yuma acquires new leases and
starts reassembling the leasehold in that Prospect.

 


--------------------------------------------------------------------------------